Citation Nr: 0415647	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with arthritis.

2.  Entitlement to service connection for residuals of a 
dislocated left second toe.

3.  Entitlement to service connection for residuals of an 
undescended right testicle.  

4.  Entitlement to service connection for residuals of a left 
buttock laceration.

5.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1961 to 
November 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The veteran testified before the undersigned at a video 
conference hearing in September 2003.  By a September 2003 
signed writing, the veteran agreed to that hearing in lieu of 
an in-person hearing before a Veterans Law Judge.  A 
transcript of the hearing is contained in the claims folder.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you of the further action that is required on your part.

While the veteran perfected appeals pertaining to claims of 
entitlement to service connection for swelling of the elbows 
and prostate cancer, those were withdrawn at the September 
2003 video conference hearing.


FINDING OF FACT

The veteran does not have migraine headaches.  


CONCLUSION OF LAW

Migraine headaches were not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Pursuant to the law VA is to provide notice of the evidence 
that has been obtained by VA, notice of the evidence that is 
not of record that is necessary to substantiate the claim, 
notice of specific evidence that the veteran is expected to 
provide, and notice that the veteran should provide any 
additional pertinent evidence he may have in furtherance of 
his claim.  Thus, in so doing, VA is also to provide notice 
of what specific portion of the evidence necessary to 
substantiate the claim VA would secured, and what portion the 
veteran must secured.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO has fulfilled all these requirements with regard to 
the claim of entitlement to service connection for migraine 
headaches.  The pertinent provisions of the law were provided 
by a statement of the case issued in February 2003.  By that 
statement of the case the veteran was also informed of the 
evidence that was of record.  In an earlier February 2002 
development letter, the veteran was expressly informed of 
what he needed to do in furtherance of his claim, including 
providing pertinent evidence, or notice to VA of such 
evidence showing current disability related to service.  He 
was also informed that he should provide all pertinent 
evidence in his possession.  He was told that VA would assist 
him by obtaining any additional identified pertinent 
evidence, but that it was his responsibility to identify any 
such additional evidence not yet obtained, and that it was 
his responsibility to help VA obtain all pertinent evidence 
necessary to support his claim.  

Service Connection Claim for Migraine Headaches

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In this case, the veteran had honorable active service with 
discharge from service in November 1965.  He submitted a 
claim for service connection including for migraine headaches 
in November 2001.  Service medical records contain no 
diagnosis or treatment for migraine headaches.  The November 
1965 separation examination report notes the veteran was 
neurologically normal.  Nonetheless, at the September 2003 
video conference hearing, the veteran testified that while in 
basic training in service he believes that he became 
overheated and developed a headache, for which he was 
treated.  He testified that he has had headaches since which 
he self-medicates with aspirin.  He added that he has had no 
post-service treatment for migraine headaches.

A February 2001 private medical record from Black River 
Health Services Inc., notes the veteran's self-report of 
intermittent sinus frontal headaches.  That record and 
medical records within the claims folder do not, however, 
include a diagnosis of migraine headaches.  

In short, the medical record contains no diagnosis of 
migraine headaches either in service or post service, and the 
veteran has not provided competent medical evidence that he 
had chronic migraine headaches while on active duty.  Calling 
occasional headache symptoms treated with aspirin migraine 
headaches does not, ipse dixit, make them migraine headaches, 
nor does it otherwise make them into any distinct disability 
for which service connection should be granted.  The 
veteran's own assertion cannot support his claim that he has 
migraine headaches causally related to service, because 
medical evidence - not lay evidence - is required to 
establish medical causation or medical diagnosis.  Espiritu 
v. Derwinski,  2 Vet. App. 492 (1992).

Absent a current disability, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for migraine headaches.  38 C.F.R. § 3.303.  
Because the evidence is not in equipoise, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches is denied.  


REMAND

The veteran has testified that he received treatment in 
service after injuring his back by falling off a truck.  
Service medical records show that the veteran was treated for 
a low back strain in January 1964 with follow-up physical 
therapy in February 1964.  Physical therapy was terminated 
that month.  The veteran testified that he had treatment for 
his back periodically thereafter until the present, and 
received this treatment from private physicians, including by 
Dr. Jones at Maple Hill Medical Center, Maple Hill, North 
Carolina, and prior thereto by Dr. Hamilton in Jacksonville, 
North Carolina.  Upon remand, any pertinent records should be 
obtained.  A medical examination and an opinion is in order 
to address whether there are any current residuals of back 
injury in service.  

The veteran has testified that he had his left second toe 
splinted after dislocating it while playing football in 
service.  Service medical records report that the veteran was 
treated in July 1965 for a radiologically confirmed 
dislocated left second toe that was incurred playing 
football.  The dislocation was reduced and the toe was taped 
to the great toe.  Post service treating medical providers 
reportedly have diagnosed arthritis in that toe.  He 
testified that he received treatment for the toe post service 
by a Dr. Hamilton, a podiatrist, in Jacksonville, North 
Carolina.  In light of the in-service injury, a medical 
examination and an opinion is in order to address whether 
there are any current residuals of this dislocation.  

The veteran testified that he had his right testicle removed 
in service.  A right undescended testicle was identified upon 
service enlistment in June 1961, and service medical records 
reflect that this was removed in-service.  While the 
veteran's discharge examination notes no complications or 
post operative sequelae.  The veteran contends that he has 
residual groin area pain and tenderness.  While the medical 
record reflects that the veteran has also received treatment 
for prostate cancer, and while the testicular disorder 
preexisted service, it is unclear whether the veteran has 
residual pain from scarring related to the testicle removal.  
Hence, a medical examination and opinion is in order.  

The veteran has testified, and service medical records 
reflect, that he sustained a one-quarter inch left buttock 
laceration in service.  The cut was cleaned and the veteran 
was given a tetanus booster.  He testified that he has since 
had periodic scar related pain for which he used aspirin, but 
he denied any other pertinent postservice medical treatment.  
In light of the in-service injury and postservice complaints 
a medical examination is in order to address whether there is 
any residual disability.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is completed.  
The RO should specifically provide the 
veteran with a letter notifying him of 
the evidence not of record that is 
necessary to substantiate his remanded 
claims.  This should include notice of 
the information and evidence that VA 
will obtain, and notice of the 
information and evidence that the 
veteran must submit.  Quartuccio.  The 
RO should also notify him that it is 
his responsibility to submit all 
pertinent evidence in his possession 
that has yet to be submitted.  While 
the claimant is ultimately responsible 
to provide the necessary evidence, the 
RO should inform the veteran that VA 
will make efforts to obtain any 
additional as-yet-unobtained relevant 
evidence, such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies such records 
and the custodians thereof.  VA must 
notify the veteran of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself.  

2.  The RO should ask the veteran to 
identify all medical records, VA or 
private, which may be pertinent to 
the remanded claims but have not yet 
been associated with the claims 
folder.  He should be asked to 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain any additional 
treatment records.  He should be 
informed that the best evidence would 
be medical evidence showing that 
disorders and disabilities developed 
as a chronic condition in service and 
have persisted since, or competent 
medical evidence showing that a 
current disorder is related to 
service.  Thereafter, the RO should 
attempt to obtain all indicated 
records which are not already in the 
claims file.  This should include any 
as-yet-unobtained treatment records 
from the Dr. Hamilton who treated the 
veteran  for his back, and 
Jacksonville podiatrist Dr. Hamilton.  
Further, if the veteran has received 
additional treatment since 2002 from 
the Maple Hill Medical Center in 
Maple Hill, North Carolina, including 
from Dr. Jones; from Dr. Ajanee and 
Black River Health Services, Inc.; 
from B. T. Keyes, M.D., of the 
Urology Clinic in Jacksonville, North 
Carolina; and/or from the Coastal 
Foot Center of Jacksonville, North 
Carolina, those records should be 
secured.  If the RO fails to obtain 
records from any private source 
identified by the veteran, the RO 
must notify him that he is 
responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

3.  Thereafter, the RO must afford the 
veteran an appropriate VA examination or 
examinations, to address whether the 
claimed disabilities are causally 
related to service.  All necessary tests 
should be conducted.  The claims folder 
with a copy of this remand must be made 
available to the examiner for review in 
association with the examination.  The 
examiner must review the service medical 
records and post-service medical 
records, and must rely on medical 
evidence when formulating opinions.  The 
examiner may not solely rely on the 
veteran's reported medical history.  All 
opinions must be explained in full.  For 
each disability the examiner should 
separately address whether there is a 
current disability, and if so whether it 
is at least as likely as not that the 
disability developed during the 
veteran's period of service.  If lumbar 
arthritis is present the examiner must 
address whether it is at least as likely 
as not that the disorder was present and 
disabling within the first post-service 
year.  

4.  Thereafter, and following any other 
appropriate development, the RO must 
adjudicate the remanded claims.  If any 
determination remains to any extent 
adverse, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The RO should 
afford them the applicable time to 
respond.  The RO must afford particular 
care and attention to ensuring that VA 
has provided the veteran complete notice 
of what VA will do and what he must do 
in support of his claims.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



